          Case 5:17-cv-07305-EJD Document 335 Filed 08/04/21 Page 1 of 2




                     UNITED STATES COURT OF APPEALS                      FILED
                            FOR THE NINTH CIRCUIT                         AUG 4 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
RAJA KANNAN,                                    No.    20-17211

                 Plaintiff-Appellant,           D.C. No. 5:17-cv-07305-EJD
                                                Northern District of California,
 v.                                             San Jose

APPLE, INC.,                                    ORDER

                 Defendant-Appellee.

Before:       Lisa B. Fitzgerald, Appellate Commissioner.

      Appellee moves to maintain under seal Volume II of the excerpts of record

and portions of the opening brief on the grounds that these materials contain

confidential business and financial information, including information related to

non-party employees, which will cause competitive harm if publicly filed.

      Appellant opposes on the grounds that only non-party employees’ names

and personal information should be sealed and that appellee’s motion to seal does

not make a specific showing of compelling reasons.

      Appellee’s opposed motion (Docket Entry No. 22) to maintain under seal

Volume II of the excerpts of record and portions of the opening brief is granted,

subject to reconsideration by the merits panel. The Clerk will file publicly the

motion, the Boyer declaration, and redacted exhibits to the Boyer declaration

(Docket Entry Nos. 22-1, 22-2, 22-3). The Clerk will maintain under seal the

MKS/MOATT
       Case 5:17-cv-07305-EJD Document 335 Filed 08/04/21 Page 2 of 2




unredacted exhibits to the Boyer declaration (Docket Entry No. 22-4), the

unredacted opening brief (Docket Entry No. 19), and unredacted Volume II of the

excerpts of record (Docket Entry No. 20).

      Within 21 days of this order, appellant must submit for public filing redacted

versions of the opening brief and Volume II of the excerpts of record that track the

redactions set forth in appellee’s motion to seal. The page numbering in the public

brief and volume must remain the same as in the sealed brief and volume.

      Appellee’s opposed emergency motion (Docket Entry Nos. 28, 29) to

temporarily re-seal the opening brief and Volume II of the excerpts of record is

denied as unnecessary.

      Appellee’s unopposed motion (Docket Entry No. 31) for an extension of

time to file the answering brief is granted. The answering brief is now due

September 10, 2021. The optional reply brief is due within 21 days after service of

the answering brief. Appellee’s motion at Docket Entry No. 23 is denied as moot.




MKS/MOATT                                2                                    20-17211
